   Case 4:20-cv-01143-O Document 39 Filed 12/29/20                  Page 1 of 2 PageID 221



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS



BARBARA PENNY
A/K/A BARBARA PHILLIP
               Plaintiff,

                v.                                             CASE NO.: 4:20-cv-1143


EQUIFAX INFORMATION SERVICES, LLC,
EXPERIAN INFORMATION SOLUTIONS INC.,
TRANSUNION, LLC.,
JP MORGAN CHASE BANK, N.A.,
PNC BANK, N.A.,
TD BANK USA, N.A.
               Defendant.
                                                    /

         STIPULATION OF DISMISSAL WITH PREJUDICE AS TO EQUIFAX
                      INFORMATION SERVICES, LLC

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, Barbara

Penny, and Defendant Equifax Information Services, LLC in the above captioned action, that

whereas no party hereto is an infant, incompetent person for whom a committee has been appointed

or conservatee, and no person not a party has an interest in the subject matter of the action, that

this party is dismissed with prejudice and without costs to either party pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

Dated: December 29, 2020

 For Plaintiff Barbara Penny                        For Defendant Equifax Information
                                                    Services, LLC
 /s/ Yaakov Saks                                    /s/ Forrest Mathew Seger, III
 Yaakov Saks                                        Forrest Mathew Seger, III
 Stein Saks, PLLC                                   Clark Hill Strasburger
 285 Passaic Street                                 2301 Broadway
 Hackensack, NJ 07601                               San Antonio, TX 78215

                                                1
   Case 4:20-cv-01143-O Document 39 Filed 12/29/20                  Page 2 of 2 PageID 222



 201-282-6500                                        210-250-6000
 ysaks@steinsakslegal.com                            TEO.SEGER@clarkhillstrasburger.com




                                CERTIFICATE OF SERVICE

       I certify that on December 29, 2020, a copy of the foregoing was filed electronically in the

ECF system. Notice of this filing will be sent to the parties of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                              /s/ Yaakov Saks
                                              Yaakov Saks
                                              Attorneys for Plaintiff




                                                 2
